Citation Nr: 0517120	
Decision Date: 06/23/05    Archive Date: 07/07/05

DOCKET NO.  04-07 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a progressive 
neuromuscular disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

 Service department verification of service received in 
November 1991 indicates that the veteran served on active 
duty from September 1967 to August 1971, from November 1971 
to November 1975, and from June 1979 to June 1991. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in July 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.

This case was the subject of an April 2005 hearing before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

There is credible and competent evidence of a current 
progressive neuromuscular disability, progressive 
neuromuscular disease during service, and a medical nexus 
linking the two.


CONCLUSION OF LAW

A progressive neuromuscular disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West  2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

There was a significant change in the law prior to the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).  

As discussed in detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further notice or 
development is needed.

Factual Background

The veteran had approximately 20 years of active service, and 
retired from service in June 1991.  The service medical 
records contain no indication of complaints or findings 
attributed to a systemic neurological disorder.  The 
veteran's neurological system was found to be normal upon 
clinical evaluation at the veteran's January 1991 service 
retirement examination.

Private medical records indicate that the veteran began to 
receive treatment for a neurological disorder in 1997.  
October 1997 records of treatment at the Neuromuscular Clinic 
describe a history of clumsiness, and positive stool cultures 
for polio at age 6.  His symptoms now included increasing 
fatigue with occasional tremulousness, with increasing 
clumsiness of the left greater than upper extremities 
symmetrically [sic].  He had initially been referred for a 
right-sided limp.  The veteran also noted occasional cramping 
and spasms of the hands.  After and extensive work-up, to 
include an EMG/NCV study, symptoms were found to be 
suggestive of a primary neuropathy, either hereditary or 
acquired, rather than post-polio syndrome. 

Neuromuscular Clinic notes dated from May 1998 to September 
1998 establish a diagnosis of progressive motor axonal 
neuropathy, based on EMG studies and other testing and 
clinical findings, but of unclear etiology.  This diagnosis 
has been continued through the present time, with various 
etiologies suspected, but none established definitively.  The 
condition continues to progressively worsen over time.

In a letter dated in September 2003, Dr. S., a neurologist 
with the Neuromuscular Clinic and an Associate Professor of 
Neurology at the University of Utah, indicated he had treated 
the veteran for his progressive neuromuscular disorder since 
1997.  He asserted that this was a very chronic problem, 
which he believed had been present for quite some time prior 
to the veteran's first clinical presentation.  He noted that 
the veteran had consistently told him that he (the veteran) 
had been limping since the early to middle 1990s.  The 
veteran had also given a history of first experiencing the 
condition, in retrospect, in 1988, when he could not run on 
his tiptoes and could only run flat-footed.  It was Dr. S's 
opinion that this likely contributed to the veteran's 
multiple musculoskeletal injuries at that time.  In fact, Dr. 
S. opined, it is likely that the veteran's condition was 
ongoing even before that time and only first became manifest 
in the 1980s.

In a letter dated in March 2004, Dr. S. wrote that he had 
reviewed in detail a DVD (indicated by the veteran to have 
been transferred from an old VHS tape) of the veteran's son's 
birthday party in August of 1988.  Dr. S. opined that while 
the veteran was clearly much weaker now that he was at that 
time, he did find clear evidence on the video of mild 
weakness in the veteran's feet, evident in both the veteran's 
walking and his running.  He observed a mild steppage gait 
and also some ankle instability, particularly when trying to 
run.  In Dr. S.'s view, the findings on the video were 
completely consistent with the veteran's recollections of his 
symptoms at that time.  Dr. S. concluded that the video 
provided verifiable and concrete evidence that the veteran 
was affected by his neurological disorder in August of 1988.

At an April 2005 Board hearing, the veteran described the 
video of his son's birthday party he had given to Dr. S.  He 
detailed the history of his current progressive neuromuscular 
disability.  He described noticing that he could not run on 
his tiptoes when trying help to form a softball team during 
service in 1988.  He said he had not been able to control his 
skis at all when trying to ski post-service in December 1997 
or January 1998.  He testified that his duties during service 
progressed from more physical tasks to a desk job during 
service, so that he did not take notice of his progressive 
disability in its early stages during service. 

Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including other organic 
diseases of the nervous system, when they are manifested to a 
compensable degree within the initial post service year.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

The Board finds the veteran's testimony to the effect that, 
in retrospect, he began to experience symptoms of his 
progressive neuromuscular disability in service, in 1988, to 
be credible.  The Board further notes that the veteran was a 
surgical technician at times during service, so that he is 
not without some limited amount of medical knowledge.  The 
Board further finds of high probative value the opinions of 
the well-credentialed Dr. S., finding even before viewing the 
August 1988 video of the veteran that the veteran's 
progressive neuromuscular disorder most likely began during 
some time during the years corresponding to the veteran's 20-
year period of service; and that after viewing the August 
1988 video of the veteran that this video constituted 
verifiable and concrete evidence that the veteran was 
affected by his progressive neuromuscular disorder in August 
1988, toward the end of the veteran's period of active 
service.

As there is competent and credible evidence of a current 
disability, a disease during service, and a nexus between the 
two, service connection for a progressive neuromuscular 
disorder is warranted.  Shedden v. Principi, 381 F.3d 1163 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999).







ORDER

Entitlement to service connection for a progressive 
neuromuscular disorder is granted.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


